                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  JAMES MICHEAL KNOPE,                       ) Civil No.:2:18-cv-00294-JE
                                             )
                         Plaintiff,          ) OPINION AND ORDER
                                             )
                    v.                       )
                                             )
  JOE E. CAPPS, et al.,                      )
                                             )
                                             )
                         Defendants.         )


  JELDERKS, Magistrate Judge:



        Pro    se    Plaintiff      Knope,   an    inmate     at    the    Snake    River

  Correctional Institute (SRCI), brings this civil rights action

  against SRCI Hearings Officers Joe Capps and Amy Breen1; Oregon

  Department of Corrections (ODOC) Inspector General, Craig Prins;

  and   ODOC        Assistant       Inspector      General,        Melissa    Nofziger.

  Plaintiff    alleges       that     Defendants    violated       his    right    to   due

  1 Defendant Breen was formerly Amy Atchison which is how she is named in the
  Amended Complaint. However, this Opinion and Order will use Breen in order to
  conform with her submitted Declaration and Defendants’ motion papers.


OPINION AND ORDER – 1
  process during two separate prison disciplinary cases.

          Defendants filed a motion for summary judgment. Plaintiff

  filed his Response and untimely filed a cross-motion for summary

  judgment. He subsequently filed a motion for reconsideration of

  the Order disallowing the filing of the untimely motion. For the

  reasons set forth below, Defendants’ motion for summary judgment

  is granted and Plaintiff’s motion for reconsideration is denied.



                                         Background

          In   a   misconduct        report   dated    March   18,    2016,    Inspector

  Blackletter stated that the Special Investigation Unit (SIU) had

  received information that Plaintiff was involved in the selling

  and distribution of methamphetamines at SRCI in Complex 2 and

  Complex 3. (Capps Decl. Att. 3, p. 5). The report alleged that

  Plaintiff        received    narcotics      and     passed   them    on    to   another

  inmate who, in turn, distributed the drugs to other inmates.

  (Id).

          Plaintiff     was     charged       with    violating       ODOC    Rule   1.10

  (Contraband        I),      Rule     1.15    (Drug     Possession),         Rule   4.10

  (Distribution I), and Rule 4.35 (Racketeering). (Id.).

          Defendant Hearings Officer Capps opened Disciplinary Case

  Number 1603-SRCI-0085-SRCI-17A on March 24, 2016. (Capps Decl. ¶

  11). A hearing was held on March 25, 2016. Plaintiff attended

  and testified. (Capps Decl. Att. 3, p. 14-34). The hearing was

OPINION AND ORDER – 2
  recessed in order for Capps to review the evidence. On March 28,

  2016, Capps dismissed the charges without prejudice because it

  appeared the investigation was not complete. (Id. Att. 4, p. 9).

         On April 18, 2016, Capps opened Disciplinary Case Number

  1601-SRCI-0172-SRCI-17, a rewrite of the Disciplinary Case he

  dismissed on March 28th. (Id.) Capps heard additional testimony

  from    Plaintiff     and       reviewed     evidence   including     misconduct

  reports     and   statements       from    confidential      informants.    (Capps

  Decl. Att. 4 and Att. 5).2

         During the course of the two hearings Plaintiff asked to

  call four witnesses: Inmate Michael Lay, Tami Mason-Liebenthal,

  Inmate Dillon Reedy and Inmate Michael Gillette. (Capps Decl.

  Att.   3,    Att.    4).    Capps    denied    Plaintiff’s      requests.       Capps

  declined to call Inmate Lay because he had already received a

  statement from him. (Id. Att. 4., p. 26) He denied Plaintiff’s

  request to call Ms. Mason-Liebenthal, who had allegedly passed

  on methamphetamines to Plaintiff during her visits to him. Capps

  explained     that        her    testimony    would     be     unproductive      and

  irrelevant as she would be unlikely to admit to bringing drugs

  into    prison      and    her    credibility     had     no   bearing     on     the

  proceedings. (Capps Decl. Att. 4, p. 27). Capps declined to call

  Inmates Reedy and Gillette regarding the number and results of


  2 Attachment 5 was submitted under seal and includes confidential informant
  statements which have been reviewed in camera by the Court.


OPINION AND ORDER – 3
  urinalysis tests administered in Complex 2 because he questioned

  how they would “know anything about who got hot UAs.” (Caps.

  Decl. Att. 4, p. 28).

         In   his    Findings      of    Fact,   Conclusion   and   Order,   Capps

  dismissed the Racketeering and Contraband I charges and found

  Plaintiff in violation of Rule 1.15 (Drug Possession) and Rule

  4.10 (Distribution I) for conspiring to possess and distribute

  drugs. (Capps Decl. Att. 4). Capps explained that

       There is no physical evidence that Inmate Knope
       received drugs or that any money or property were
       exchanged   involving   inmate Knope, however,  the
       confidential information provided indicates Inmate
       Knope was able to orchestrate the meth getting from
       complex 2 to complex 3.

  (Capps. Decl. Att. 4, p.10).

       After Plaintiff sought administrative review, the Inspector

  General’s office reviewed the hearing. In a letter dated July 5,

  2016, Defendant Inspector General Prins concluded that Capps had

  acted in substantial compliance with ODOC’s rules and that his

  findings were based on a preponderance of the evidence. (Capps.

  Decl. ¶22, Ex. 4, p. 1).

         In    a     Misconduct         Report   dated    September    6,    2016,

  Lieutenant C. Anderson wrote that he had begun an investigation

  on August 15, 2016 into allegations that Knope “had utilized his

  position    as    the   Leader    of     the   Insane   Peckerwood   Syndicate

  (IPS)to order another inmate to be assaulted on the Complex 1


OPINION AND ORDER – 4
  Yard.”      (Breen   Decl.     Att.    3,     pg.    17).   He       reported    that

  information had been obtained that Plaintiff ordered the assault

  because of his belief that the inmate had provided information

  to security staff regarding his earlier misconduct report for

  distribution. (Id.). Plaintiff was charged with violations of

  Rule   4.45    (Unauthorized     Organization         I),   Rule      2.05   (Inmate

  Assault I), and Rule 2.10 (Disrespect I). (Id.).

         On   September   14,    2016,    Defendant     Hearings        Officer   Breen

  opened Disciplilnary Case Number 1608-SRCI-0148-SRCU-34. (Breen

  Decl. ¶11). Breen recessed the hearing to review evidence and

  reopened the hearing on September 22, 2016. (Id. at ¶¶ 12-13,

  Att. 3, p. 12).

         Breen   heard    testimony      from   Plaintiff,       and    reviewed    Lt.

  Anderson’s     report    and    information         provided     in    confidential

  informant statements. In her Findings of Fact, Conclusion and

  Order, Breen asserted that “[e]ach of the CI’s made verbatim

  statements regarding Inmate Knope’s actions in ordering Inmate

  Johnson to assault Inmate Johansen. The CI’s were determined to

  be believable.” (Breen Decl. Att. 3 and Att. 4).3

         During the hearing Breen denied Plaintiff’s request to call

  as a witness Inmate Johnson, who carried out the assault. Breen


  3 Attachment 4 was submitted under seal and includes confidential informant
  statements which have been reviewed in camera by this Court.




OPINION AND ORDER – 5
  stated on the record that she was not going to call Johnson as a

  witness because she wouldn’t be able to share his testimony with

  Plaintiff and it would likely create a threat to the safety,

  security and orderly operation of the prison. (Id. Att. 3, p.

  28).

         Breen dismissed the Disrespect I charge due to insufficient

  evidence       but    found   Plaintiff     in    violation   of     Rule   4.45

  (Unauthorized Organization I) and Rule 2.05 (Inmate Assault I).

  (Id. Att. 3. P. 13).

         After Plaintiff sought administrative review, the Inspector

  General’s office reviewed the hearing. In a letter dated January

  4,     2017,    Defendant      Assistant     Inspector    General      Nofziger

  concluded that Breen had acted in substantial compliance with

  ODOC’s rules and that her findings were based on a preponderance

  of the evidence. (Id. p. 1).



                    Evaluating Motions for Summary Judgment

         Federal Rule of Civil Procedure 56(c) authorizes summary

  judgment if no genuine issue exists regarding any material fact

  and the moving party is entitled to judgment as a matter of law.

  The moving party must show the absence of an issue of material

  fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S.Ct.

  2548    (1986).      The   moving   party   may   discharge   this   burden   by

  showing that there is an absence of evidence to support the

OPINION AND ORDER – 6
  nonmoving party's case.          Id.     When the moving party shows the

  absence of an issue of material fact, the nonmoving party must

  go beyond the pleadings and show that there is a genuine issue

  for trial. Id.

          The substantive law governing a claim or defense determines

  whether a fact is material. T.W. Elec. Serv., Inc. v. Pacific

  Elec.    Contractors    Ass'n,     809    F.2d     626,    630   (9th   Cir.1987).

  Reasonable doubts concerning the existence of a factual issue

  should be resolved against the moving party. Id. at 630–31. The

  evidence    of   the   nonmoving    party    is    to     be   believed,   and   all

  justifiable inferences are to be drawn in the nonmoving party's

  favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106

  S.Ct. 2505 (1986). No genuine issue for trial exists, however,

  where the record as a whole could not lead the trier of fact to

  find for the nonmoving party. Matsushita Elec. Indus. Co. v.

  Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348 (1986).



                                     Discussion

          Plaintiff asserts that Hearings Officers Capps and Breen

  violated his right to due process by denying his requests to

  call witnesses for his disciplinary hearings and by finding him

  guilty     of    violating   ODOC’s       rules.     Plaintiff      asserts      that

  Inspector General Prins and Assistant Inspector General Nofziger

  violated his right to due process when they concluded, upon

OPINION AND ORDER – 7
  review   of    the     disciplinary          cases,      that      Capps      and     Breen     had

  complied with the applicable rules and that their findings were

  based on a preponderance of the evidence. Plaintiff argues that

  Prins and Nofziger “had the power to overturn these convictions

  or reopen them to consider new evidence.” (Pl. Resp. p. 5).

  I. Defendants Prins and Nofziger

        Defendants            assert         that    Plaintiff’s             claims         against

  Defendants     Prins        and    Nofziger       fail       as    a    matter      of    law    as

  impermissible vicarious liability claims. I agree.

        A plaintiff may state a claim under Section 1983 against a

  supervisor for constitutional violations “if there exists either

  (1)   his     or    her     personal        involvement           in    the     constitutional

  deprivation, or (2) a sufficient causal connection between the

  supervisor's wrongful conduct and the constitutional violation.”

  Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)(internal

  quotation marks and citation omitted). There is no respondeat

  superior liability under § 1983. Monell v. New York City Dep't.

  of Social Services, 436 U.S. 658, 691 (1978).

        Here, the wrongful conduct Plaintiff alleges was Prins’ and

  Nofzigers’         denial     of     his     appeals     from          Capps’    and     Breen’s

  rulings. That they “had the power” to overturn or reopen the

  proceedings        below     does     not     rise     to     the       level    of      personal

  involvement         necessary        to     support      a    claim        for      supervisory

  liability under § 1983.

OPINION AND ORDER – 8
         Furthermore, the Oregon Administrative Rules (OAR) do not

  provide a right to an appeal of disciplinary proceedings. See

  OAR     291–105005     through         291–105–0100.     Under      the     OARs,     the

  inspector general may vacate any part of a disciplinary order or

  reopen the disciplinary hearing in the interest of justice. OAR

  291–1050100. This, however, is not a right to which a prisoner

  is    entitled. See       id. (“The      Inspector     General      ... may, in       the

  interest of justice, vacate all or part of a final disciplinary

  order    or    withdraw    the    order     and   direct     that    a    disciplinary

  hearing       be   reopened      for     consideration       of     new     evidence.”)

  (emphasis added). Therefore, Prins and Nofziger did not violate

  Plaintiff's rights by deciding not to reverse or reopen the

  disciplinary       cases    at     issue     here.    Accordingly,          Plaintiff’s

  claims against Prins and Nofziger fail as a matter of law.

  II. Defendants Capps and Breen

         Defendants     argue      that    Hearings    Officers       Capps    and    Breen

  provided Plaintiff with all the process that he was due and

  that, in any event, both Defendants are entitled to qualified

  immunity.

         The    doctrine     of     qualified       immunity     shields       government

  officials      from   civil      liability    when     their      conduct “does       not

  violate clearly established statutory or constitutional rights

  of    which    a   reasonable     person     would   have      known.”      Pearson    v.

  Callahan, 555 U.S. 223, 231 (2009).

OPINION AND ORDER – 9
         The Court follows a two-step inquiry to determine whether a

  state actor is entitled to qualified immunity: (1) whether the

  facts taken in the light most favorable to the party asserting

  the injury show conduct that violated a constitutional right;

  and (2) whether the right was clearly established at the time

  the alleged violation occurred. See Saucier v. Katz, 533 U.S.

  194,   201    (2001).    The   Supreme    Court   has   made    clear   that   the

  sequence in which a court must consider the Saucier prongs is

  not mandatory and judges “should be permitted to exercise their

  sound discretion in deciding which of the two prongs of the

  qualified immunity analysis should be addressed first. . . .”

  Pearson, 555 U.S. at 236.

  A. Witness Requests

         The Fourteenth Amendment's Due Process Clause states: “...

  nor shall any State deprive any person of life, liberty, or

  property, without due process of law.” U.S. Const. amend. XIV §

  2. Due   process    in    a    prison    disciplinary    proceeding     includes

  providing the inmate: (1) written notice of the charges; (2)

  some   time   following       the   notice   to   prepare   a   defense;   (3)   a

  written decision by the fact-finder; (4) the opportunity to call

  witnesses and present documentary evidence in his defense when

  consistent with institutional safety and correctional goals; and

  (5) assistance from staff or other inmates if the inmate is

  illiterate or if the case is extremely complex. See Wolff v.

OPINION AND ORDER – 10
  McDonnell, 418 U.S. 539, 563-72 (1974); Baker v. Daniels, No.

  Civ.     04-969-TC,       2005       WL    387128,          at    *2       (D.    Or.   Feb.        15,

  2005) (summarizing Wolff's requirements).

         The      right      to         call          witnesses,             however,      is         not

  unrestricted. Wolff, 418 U.S. at 566.                            The inmate's interest in

  presenting witnesses must be weighed against “the needs of the

  prison,      and   some    amount         of    flexibility           and     accommodation         is

  required.” Id.       “[T]here         is       no    right       to   call       witnesses     whose

  testimony          would             be         irrelevant,                  repetitive,             or

  unnecessary.” Piggie            v.    Cotton,         344    F.3d      674,       677   (9th    Cir.

  2003).       Furthermore,        an       inmate       should         be     allowed     to     call

  witnesses only “when permitting him to do so will not be unduly

  hazardous to institutional safety or correctional goals.” Wolff,

  418 U.S. at 566. Thus, irrelevance, lack of necessity, or the

  hazards presented are permissible justifications prison hearings

  officers may provide when refusing to allow a prisoner to call

  witnesses. See Wolff, 418 U.S. at 566. Nonetheless, in order to

  satisfy      due   process,          prison         officials         must       “explain,     in    a

  limited manner, the reason why witnesses were not allowed to

  testify.” Ponte v. Real, 471 U.S. 491, 497 (1985).

         Here, Capps denied Plaintiff's requests for witnesses on

  the record during the hearing because statements had already

  been received (Inmate Lay), testimony would be unproductive and

  the witness’ credibility was not relevant (Mason-Liebenthal),

OPINION AND ORDER – 11
  and    the     witnesses   would    have    no    personal     knowledge     of    the

  information Plaintiff sought (Inmates Reedy and Gillette). In

  his written Findings of Fact, Conclusion and Order, Capps wrote

  that Plaintiff’s requests for witnesses were denied because they

  “wouldn’t constitute a defense.” (Capps. Decl. Att. 4, p. 9).

         During      the     September       2016    hearings,      Breen      denied

  Plaintiff’s request to call Inmate Johnson, who had allegedly

  been the one to assault Inmate Johansen on Plaintiff’s orders,

  due to safety and security concerns. Her written Findings of

  Fact, Conclusions and Order noted that the request had been

  denied because the information from Inmate Johnson “would not

  have created a defense to the allegations.” (Breen Decl. Att. 3,

  p. 12).

            These were valid reasons for Capps and Breen to deny

  Plaintiff's      requests    to    call    witnesses,    decisions    which       were

  within their discretion to make. See Wolff, 418 U.S. at 566.

  B. Sufficiency of Evidence

         Plaintiff’s allegation that there was insufficient evidence

  to support the disciplinary decisions issued by Capps and Breen

  implicates       Plaintiff’s       right    to    substantive      due     process.

  Substantive due process requires only “some evidence” to support

  a     prison    disciplinary       decision. Superintendent,         Mass.    Corr.

  Inst.,    Walpole    v.    Hill,    472    U.S.   445,   454    (1985).    Where     a

  hearings officer's determination in a disciplinary hearing is

OPINION AND ORDER – 12
  based    on     statements             of    unidentified       informants,        due    process

  requirements are satisfied if

          (1) the record contains some factual information from
          which the [hearings officer] can reasonably conclude
          that the information was reliable, and (2) the record
          contains a prison official's affirmative statement
          that safety considerations prevent the disclosure of
          the informant's name. Review of both the reliability
          determination and the safety determination should be
          deferential.

  Zimmerlee v. Keeney, 831 F.2d 183, 186 (9th Cir. 1987).

          Here, Defendants submitted under seal for this Court’s in

  camera review CI statements and other documents on which Capps

  and Breen relied in making their determinations.                                    The record

  also contains the investigation reports, hearings transcripts

  and additional statements not filed under seal. The Court finds

  that, in both the disciplinary case overseen by Capps and that

  overseen by Breen, a reasonable hearings officer could conclude

  that the CI statements were credible. Furthermore, both hearings

  officers        indicated              that        safety      considerations        prevented

  disclosure           of       the     informants’        names.    Accordingly,          on    this

  record,        the        Court       concludes      that      neither     Capps    nor       Breen

  violated       Plaintiff’s             substantive       due    process    rights        as   their

  decisions were based upon “some evidence.”

  C. Clearly Established Right

          Even    if        I    were    to    conclude       that   there    existed       genuine

  issues     of    material             fact    as    to    whether    Defendants          violated


OPINION AND ORDER – 13
  Plaintiff’s constitutional rights, I would nonetheless find both

  Breen and Capps entitled to qualified immunity based on the

  second    Saucier     prong that requires the right to be “clearly

  established.”

       Although the law “‘do[es] not require a case directly on

  point’”     for   a   right    to   be    clearly      established,     “existing

  precedent    must     have    placed     the    statutory   or   constitutional

  question beyond debate.’” Mullenix v. Luna, 136 S. Ct. 305, 308

  (2015)(quoting Ashcroft v. al–Kidd, 563 U.S. 731, 741, 131 S.Ct.

  2074 (2011)). In other words, “qualified immunity protects ‘all

  but the plainly incompetent or those who knowingly violate the

  law.’” Id.(quoting       Malley     v.   Briggs, 475     U.S.    335,   341,   106

  S.Ct. 1092 (1986)). The Supreme Court has repeatedly admonished

  that the established right must be “defined with specificity”

  and not at a “high level of generality.” al–Kidd, 56 U.S. at

  742, 131 S.Ct. 2074.

       On this record and based on the rules, statutes and caselaw

  discussed above, the Court concludes that a reasonable hearings

  officer would have believed that the procedures used and the

  decisions    to   deny   the   requests        for   witnesses   in   plaintiff's

  disciplinary hearings were lawful.

  D. Official Capacity Claims

       It is not entirely clear from Plaintiff’s Amended Complaint

  whether Defendants are being sued in their personal or official

OPINION AND ORDER – 14
  capacities,   or    both.     However,       Plaintiff    does   seek      injunctive

  relief in the form of expungement of his disciplinary record.

  (Am. Compl. pp. 8-9). Although this issue is not raised by the

  parties in the pending motion, in an abundance of caution and

  for purposes of any future review, I will briefly address it

  here

         A suit for monetary damages against a state actor in his or

  her official capacity is in effect a suit against the state and

  barred by the Eleventh Amendment. Native Village of Noatak v.

  Blatchford, 38       F.3d     1505,      1512     (9th Cir.         1994)(citations

  omitted). Thus, to the degree Plaintiff seeks monetary relief

  against   Defendants    in     their official capacities,             those    claims

  are barred.

         A state official in his or her official capacity, when sued

  for    injunctive    relief,      is     a     person     under §     1983 because

  “official-capacity      actions        for     prospective       relief     are   not

  treated as actions against the State.” Kentucky v. Graham, 473

  U.S., 159, 167, n. 14, 105 S.Ct. 3099, 3106, n. 14; Ex parte

  Young, 209    U.S.     123,      159–160,        28      S.Ct.      441,     453–454,

  (1908). Although      Capps    and     Breen     are     entitled    to     qualified

  immunity for the personal-capacity damages claims against them,

  “[c]laims for injunctive and declaratory relief are unaffected

  by qualified immunity.” Hydrick v. Hunter, 669 F.3d 937, 942

  (9th Cir. 2012).

OPINION AND ORDER – 15
         In an official-capacity suit against a state official, the

  plaintiff     must    demonstrate         that       a     policy   or     custom     of   the

  governmental entity of which the official is an agent was the

  “moving force” behind the violation.                       Polk County v. Dodson, 454

  U.S. 312, 326, 102 S.Ct. 445, 454, (1981); Monell, 436 U.S. at

  694, 98 S.Ct. at 2037.

         Here, Plaintiff has neither alleged nor submitted any proof

  that the decisions to deny Plaintiff’s requests for witnesses or

  Defendants’ determination that Plaintiff had violated ODOC rules

  were   the   result        of    an   ODOC        policy    or    custom.       Accordingly,

  Plaintiff    has     not    presented         a    genuine       dispute      regarding    any

  claims against Capps and Breen in their official capacity and

  any such claims are dismissed.

  III. Plaintiff’s Motion for Summary Judgment

         As noted above, Plaintiff untimely filed a cross-motion for

  summary      judgment           and   subsequently           filed        a     motion      for

  reconsideration       of        the   Order       disallowing       the    filing     of   the

  untimely motion. I deny Plaintiff’s motion for reconsideration.

  However, in reaching that decision I reviewed his cross-motion

  for summary judgment and note that I would have, in any event,

  denied    the   cross-motion           for     summary       judgment         for   the    same

  reasons that I grant Defendants’ motion for summary judgment.




OPINION AND ORDER – 16
                             Conclusion

       For the reasons set forth above, Defendants’ Motion for

  Summary Judgment (Dkt. # 30) is GRANTED and Plaintiff’s Motion

  for Reconsideration (Dkt # 43) is DENIED.



       DATED this 7th day of March, 2019.




                                     /s/ John Jelderks
                                John Jelderks
                                U.S. Magistrate Judge




OPINION AND ORDER – 17
